ICJ_183_JurisdictionalImmunities2022_DEU_ITA_2022-05-10_ORD_01_NA_00_EN.txt.                                INTERNATIONAL COURT OF JUSTICE



                                                 YEAR 2022
   2022
10 May 2022
General List
  No. 183
                                                10 May 2022



       QUESTIONS OF JURISDICTIONAL IMMUNITIES OF THE STATE AND MEASURES
                 OF CONSTRAINT AGAINST STATE-OWNED PROPERTY

                                          (GERMANY v. ITALY)



                REQUEST FOR THE INDICATION OF PROVISIONAL MEASURES



                                                  ORDER



           The President of the International Court of Justice,

           Having regard to Articles 41 and 48 of the Statute of the Court and Articles 73 and 74 of the
     Rules of Court,

            Having regard to the Application filed by the Federal Republic of Germany (hereinafter
     “Germany”) on 29 April 2022 instituting proceedings against the Italian Republic (hereinafter
     “Italy”) concerning the alleged violation by Italy of its obligation to respect Germany’s sovereign
     immunity,

           Having regard to the Request for the indication of provisional measures contained in the
     Application, whereby Germany, referring to Article 41 of the Statute of the Court and Articles 73,
     74 and 75 of the Rules of Court, asked the Court to indicate the following provisional measures:

                                                -2-

     “1. Italy shall ensure  by making a ‘payment in conversion’ or by taking another
         effective measure of its own choosing  that the following German properties are
         not subjected to a public auction pending a judgment by the Court on the merits in
         the current proceedings:

            a) one of the two lots of the Deutsches Archäologisches Institut Rom
               (German Archaeological Institute Rome), Via Sardegna 79/81 (Foglio 472,
               Particella 255);

            b) one sub-lot of the Goethe Institut Rom (German Cultural Institute Rome), Via
               Savoia 15 (Foglio 578, Particella 3, Subalterno 502);

            c) one sub-lot of the Deutsches Historisches Institut Rom (German Historical
               Institute Rome), Via Aurelia Antica 391 (Foglio 438, Particella 200,
               Subalterno 508);

            d) three sub-lots of the Deutsche Schule Rom (German School Rome), Via
               Aurelia Antica 401 (Foglio 438, Particella 5, Subalterno 3, 5 and 6).

      2. Italy shall ensure that no further measures of constraint are taken by its courts
         against German property used for government non-commercial purposes located on
         Italian territory or for the purpose of enforcing judgments that violate Germany’s
         sovereign immunity pending a judgment by the Court on the merits in the current
         proceedings.

      3. Pending a judgment on the merits in the current proceedings, Italy shall, within
         two months after the issuance of the Court’s order on provisional measures and
         every six months thereafter, submit to the Court a report detailing:

            a) measures of constraint imposed by, or sought from, Italian domestic courts
               against German State-owned property located in Italy, with a view to enforcing
               judgments rendered against Germany in civil proceedings based on violations
               of international humanitarian law committed by the German Reich during
               World War II; as well as:

            b) steps taken by the Italian government to ensure that Germany’s right to
               sovereign immunity is respected in such proceedings”;

       Whereas the Registrar immediately communicated to the Government of Italy the Application
containing the Request for the indication of provisional measures, in accordance with Article 40,
paragraph 2, of the Statute of the Court, and Article 73, paragraph 2, of the Rules of Court; whereas
the Registrar also notified the Secretary-General of the United Nations of the filing by Germany of
the Application and the Request for the indication of provisional measures; and whereas, pending
the notification provided for by Article 40, paragraph 3, of the Statute, the Registrar informed all
States entitled to appear before the Court of the filing of the Application and the Request for the
indication of provisional measures by a letter dated 3 May 2022;

                                                  -3-

        Whereas, by a letter dated 2 May 2022, the Agent of Germany informed the Court that, on
1 May 2022, the Government of Germany had become aware of the publication on 30 April 2022, in
the Italian Official Gazette, of a decree (Decreto-Legge 30 aprile, n. 36), Article 43, paragraph 3, of
which, according to the Agent, seemed to provide for the termination of enforcement measures taken
in relation to proceedings regarding compensation of injuries suffered by Italian nationals as victims
of war crimes and crimes against humanity committed by the German Reich on Italian territory
during the Second World War; and whereas, by the same letter, the Agent also informed the Court
that, in light of this development, Germany intended “to approach the Court of Rome with a view to
seeking the termination of the on-going enforcement proceedings in the case of Giorgio et al v.
Germany, which form[ed] the primary subject-matter of Germany’s Request for provisional
measures”;

       Whereas, by an email communication of 2 May 2022, the Italian Ambassador to the Kingdom
of the Netherlands confirmed that Decreto-Legge 30 aprile, n. 36 had been published in the Italian
Gazette on 30 April and had entered into force on 1 May 2022; whereas the Italian Ambassador
further confirmed that, under the terms of Article 43, paragraph 3, of the said decree, enforcement
proceedings for the “settlement of the damages” suffered by victims of war crimes and crimes against
humanity committed on Italian territory or otherwise to the detriment of Italian citizens by the
German Reich during the Second World War “cannot be initiated or continued, and that any
enforcement proceedings undertaken are extinguished”; whereas the Italian Ambassador indicated
that the relevant provision of the decree could be brought to the attention of the Court of Rome, “with
a view to extinguishing the ongoing enforcement proceedings in the case Giorgio et al v. Germany,
which form[ed] the primary subject-matter of Germany’s Request for provisional measures”; and
whereas, in light of the above, the Italian Government was of the view that the entry into force of
Decreto-Legge 30 aprile, n. 36 addressed the Request for the indication of provisional measures
made by Germany and “essentially eliminate[d] the matter of the dispute”;

       Whereas, by letters dated 3 May 2022, the Registrar officially informed the Parties that,
pursuant to Article 74, paragraph 3, of the Rules, the Court had fixed 9 and 10 May 2022 as the dates
for the oral proceedings on the Request for the indication of provisional measures;

       Whereas, by a letter dated 4 May 2022 and received in the Registry on 5 May 2022, the Agent
of Germany informed the Court that, following the statements contained in Italy’s communication of
2 May 2022, the Parties had held discussions between 2 and 4 May 2022 about the scope and effect
of Decreto-Legge 30 aprile, n. 36; whereas, in his letter, the Agent of Germany indicated that, based
on the above exchanges between the Parties, Germany understood that “Italian law preclude[d] the
taking of measures of enforcement” against the properties listed in Germany’s Request for the
indication of provisional measures; whereas he stated that, on 2 May 2022, Germany had brought
the decree “to the attention of the Court of Rome”; whereas Germany further understood that “Italian
law require[d] Italian courts to lift [the] measures of enforcement previously taken, and that no further
measures of constraint [would] be taken by Italian courts against German property used for
governmental non-commercial purposes located on Italian territory”, or for the purpose of enforcing
judgments concerning damages suffered by victims of war crimes and crimes against humanity
committed on Italian territory or otherwise to the detriment of Italian citizens by the German Reich
in the period between 1 September 1939 and 8 May 1945; whereas Germany agreed with Italy that
Decreto-Legge 30 aprile, n. 36 addressed the central concern informing the Request for provisional
measures made by Germany, and whereas, as a result, Germany had decided to “withdraw[] its
Request for the indication of provisional measures”;

                                              -4-

      Whereas, in light of the above communication from the Agent of Germany dated 4 May 2022,
the Registrar addressed letters to the Parties, dated 5 May 2022, informing them that the public
hearings on the Request for the indication of provisional measures which were due to open on 9 May
2022 had been cancelled,

      Places on record the withdrawal by the Federal Republic of Germany of its Request for the
indication of provisional measures.



      Done in English and in French, the English text being authoritative, at the Peace Palace,
The Hague, this tenth day of May, two thousand and twenty-two, in three copies, one of which will
be placed in the archives of the Court and the others transmitted to the Government of the Federal
Republic of Germany and the Government of the Italian Republic, respectively.




                                                          (Signed)   Joan E. DONOGHUE,
                                                                          President.




                                                          (Signed)   Philippe GAUTIER,
                                                                          Registrar.




                                          ___________

